Citation Nr: 0817301	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-12 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The veteran had active service from July 1991 to February 
1995.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which increased the veteran's disability 
rating for residuals of a right foot injury from zero to 20 
percent, effective from May 2, 2005, the date the increased 
rating claim was filed.  In March 2006, RO increased the 
rating to 30 percent, effective from May 2, 2005.  

The veteran testified before a Decision Review Officer (DRO) 
at the RO in March 2006.  A transcript of that hearing has 
been associated with the file. 


FINDING OF FACT

The veteran's right foot disability is manifested by no more 
than severe impairment of the foot; loss of use of the right 
foot is not shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for residuals of right foot injury have not been met.  38 
U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.350, 4.1-4.14, 4.40-4.46, 4.63, 4.71a, 
Diagnostic Codes 5276-5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

In a June 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected residuals of right food injury, the evidence must 
show that his condition "ha[d] gotten worse."  The letter 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
September 2005 rating decision explained the criteria for the 
next higher disability rating available for residuals of 
right foot injury under the applicable diagnostic code.  The 
March 2006 statement of the case provided the appellant with 
the applicable regulations relating to disability ratings for 
his service-connected foot disability, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489 

VA has obtained service medical records, afforded the veteran 
physical examinations, obtained medical opinions as to the 
severity of disabilities, and afforded the veteran the 
opportunity to give testimony before a DRO.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Disabilities of the foot are rated under Diagnostic Codes 
(DC) 5276 to 5284.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-
5284.  The veteran's foot disability, diagnosed as residuals 
of right foot injury, is currently evaluated at 30 percent 
disabling under DC 5284, other foot injuries.  The veteran 
asserts that his symptoms entitle him to a higher rating.  In 
his April 2006 substantive appeal, he contends that he is 
entitled to a 40 percent rating due to loss of foot motion.  
He states that he has severe pain constantly, that his 
passive inversion and eversion are only 5 degrees, and that 
his plantar flexion is limited to 35 degrees. 

The claim file includes records of outpatient treatment the 
veteran received at a VA medical center (VAMC).  A stirrup 
type splint was ordered for his right ankle in April 2005.  
At a follow up appointment in September 2005, the veteran 
reported that he was having pain while wearing the brace but 
was unable to walk without it.  It was noted that he limped 
and ambulated with an unsteady gait.  He also complained that 
his pain medication caused too much sedation and was not 
adequately relieving the pain.  

The veteran underwent a VA examination of his foot in August 
2005.  He reported that he had constant pain in his right 
foot and ankle that worsened with walking on rough terrain, 
jumping from a helicopter, standing for long periods, or 
walking long distances.  The veteran stated that he often had 
to elevate his foot and apply ice to it at the end of the 
work day.  He stated that he had flare ups of pain and 
swelling that had caused him to miss one to four days of work 
per month over the previous three months.  He also reported 
stiffness, fatigue, and lack of endurance.  He stated that 
his symptoms were present even at rest, but they were worse 
with standing and walking.  The examiner noted that the 
veteran had been placed in a stirrup brace which he wore 
almost all the time to keep the ankle from inversion and 
eversion, as these were the most painful motions.  The 
veteran was taking two pain medications daily with incomplete 
effects.  He was able to function at work but with pain and 
difficulty, especially when he had to go into the field and 
walk on rough terrain.  

The examiner noted that both feet were symmetrical in 
appearance, with good alignment and without ulcerative or 
ischemic skin lesions.  In the right ankle, motion was 
slowed, guarded and painful; eversion and inversion were not 
done actively due to anticipation of pain.  There was passive 
inversion and eversion of 5 degrees each with pain and 
withdrawal hindering further motion.  The veteran had 
dorsiflexion to 20 degrees and plantar flexion to 40 degrees, 
both with pain.  Repeat testing showed plantar flexion 
reduced to 35 degrees, with no change in dorsiflexion.  As to 
objective evidence of painful motion, the examiner noted that 
the right ankle appeared slightly puffy but not significantly 
different from the normal left foot.  The right foot was 
tender to palpitation along the proximal 3, 4 metatarsals and 
along the tendons of the lateral and medial ankle and the 
calcaneus.  His gait with and without the brace was guarded 
and slowed, with stiffness and antalgia at the foot and 
ankle.  He was, however, able to rise on his heels and toes.  
There were no callosities, breakdown, or unusual shoe wear 
pattern indicating abnormal weight bearing, and there were no 
skin or vascular changes.  Standing posture was normal, as 
was weight bearing and non-weight bearing alignment of the 
Achilles tendon, although there was tenderness.  There was no 
malalignment in the forefoot or midfoot.  X-rays revealed no 
fracture or dislocation, and the joint spaces were normal in 
width.  A bony spur was seen on the posterior surface of the 
calcaneus at the Achilles tendon attachment.  The examiner 
noted that, as at a prior examination in August 2003, there 
was some minimal spurring off of the posterior process of the 
os calcis, but otherwise the bones and joints of the right 
foot were unremarkable and considered normal, as were the 
surrounding soft tissues.  The examiner diagnosed right 
foot/ankle metatarsalgia/tendonitis, residuals of remote 
service-connected foot injury.  

Under DC 5284, a 10 percent rating is warranted where the 
foot disability is moderate, 20 percent where moderately 
severe, and 30 percent where severe.  With actual loss of use 
of the foot, a 40 percent rating will be assigned.  See Note 
to Diagnostic Code 5284.  The words "moderate" and 
"severe" as used in the various DCs are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6 (2007).  Where there is actual loss of use of the foot, 
the disability is rated at 40 percent.  38 C.F.R. § 4.71a, DC 
5284.  

The veteran's right foot disability is currently rated as 30 
percent disabling.  He is not entitled to a higher rating 
under DC 5284 unless he is found to have actual loss of the 
use of his foot.  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
foot involved.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

After reviewing the evidence, the Board finds that the 
requirements for loss of use under 38 C.F.R. § 3.350 have not 
been met.  The evidence shows that the veteran is able to 
stand normally and to rise on his toes and heels.  His 
dorsiflexion is normal and his plantar flexion is only 
minimally impaired.  The Board acknowledges that the VA 
examination revealed that the veteran had a slow, guarded 
gait and walked with stiffness and antalgia.  The Board 
further acknowledges that the veteran reported in his DRO 
hearing that he uses a cane to take pressure off of his right 
foot.  However, a slow gait and use of a cane are not 
tantamount to a loss of effective function comparable to an 
amputation stump.  Thus the veteran is not entitled to a 
higher rating under DC 5284.  

The Board has considered whether another rating code is more 
appropriate to the veteran's disability than the one used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411 (1995).  
Diagnostic Code 5284 encompasses disability of the whole 
foot.  The other Diagnostic Codes pertaining refer to 
specific foot or toe pathology and do not afford a rating 
higher than 30 percent where only one foot is affected.  
Thus, the current 30 percent rating is the highest rating to 
which the veteran is entitled under any Diagnostic Code 
specific to foot disabilities.  The Board also acknowledges 
the veteran's argument that his limited range of ankle motion 
entitles him to a higher rating.  The veteran has not been 
service-connected for an ankle disability, but in any event, 
the Diagnostic Codes specific to ankle disabilities do not 
afford a rating higher than 30 percent unless there is 
ankylosis.  The veteran has not been diagnosed with ankylosis 
of the foot or ankle; therefore, he would not be entitled to 
a higher rating for limitation of ankle motion, even if this 
condition were service-connected.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  The 
current rating of 30 percent is for a severe foot injury, 
which contemplates functional impairment due to pain.  There 
is no clinical evidence indicating additional functional loss 
due to weakness or excess fatigability, beyond that which was 
objectively shown in the examinations.  38 C.F.R. § 4.71.  
Therefore, the Board holds that an increased evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.

Nothing in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
right foot disability.  38 C.F.R. § 3.321.  Consequently, 
referral for extraschedular consideration is not suggested by 
the record.

In conclusion, the evidence of record does not support an 
evaluation in excess of 30 percent for the veteran's service-
connected foot disability.  The Board notes that in reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A disability rating in excess of 30 percent for the veteran's 
residuals of right foot injury is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


